DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 04/01/2021. Currently, claims 1, 3, 5-13 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer (U.S. Patent No. 5,877,849).
Regarding claim 1, Ramer shows in Fig. 2A-D a detector comprising: a photosensitive detector array of photosensitive devices (40, i.e., localized sensors) partitioned into a plurality of detector elements, each of which contains a plurality of photosensitive devices arranged whereby an angular position of parallel, non-reflected light rays of radiation sourced from a light ray emanating object that is distant from and not coupled to the detector cannot be determined when all of the plurality of photosensitive devices in two of the plurality of detector segments do not receive radiation from the object; and a reflecting surface (baffle (20), cavity (22)) disposed 
Regarding claim 3, Ramer shows in Fig. 2A-D wherein the plurality of detector segments comprise four quadrants (Qa-Qd, col. 5, lines 20-23).
Regarding claim 5, Ramer shows in Fig. 2A-D wherein each reflecting segment (32) of the plurality of reflecting segments comprises a concave surface.
Regarding claim 6, Ramer shows in Fig. 2A-D wherein the reflecting surface (20) comprises a surface having, in planar section, a continuous curvilinear form.

Regarding claim 9, Ramer discloses wherein the metal comprises aluminum (col. 5, line 12).
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramer (U.S. Patent No. 5,877,849) in view of Eisenberg (U.S. Patent No. 5,930,055).
Regarding claim 7, Ramer discloses the claimed invention as stated above. Ramer does not disclose wherein the continuous curvilinear form of the reflective surface comprises a cubic spline. Eisenberg discloses preferably providing a continuous curvilinear form of a reflective surface with a cubic spline (col. 1, lines 55-56). It would have been obvious to one of ordinary skill in the art to provide a cubic spline such as disclosed in Eisenberg to the device of Ramer for the purpose of guiding off-axis reflected light to the detector.
10.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer (U.S. Patent No. 5,877,849) in view of Kuhn (Publication No. U.S. 2013/0258323 A1).
Regarding claim 10, Ramer discloses the claimed invention as stated above. Ramer does not disclose does not disclose a first annular baffle disposed about the reflecting surface. Kuhn shows in Fig. 1B a first annular baffle (16) disposed about the reflecting surface. It would have been obvious to one of ordinary skill in the art to provide a baffle disposed about a reflecting surface such as disclosed in Kuhn to the 
Regarding claim 11, Ramer discloses the claimed invention as stated above. Ramer does not disclose does not disclose a second annular baffle disposed about the photosensitive detector element. Kuhn shows in Fig. 1B a second annular baffle (30, i.e., detector baffle) disposed about the photosensitive detector element (32, array detector). It would have been obvious to one of ordinary skill in the art to provide a baffle such as disclosed in Kuhn to the device of Ramer for the purpose of limiting stray light to the detector.  
Regarding claims 12-13, Ramer discloses the claimed invention as stated above, Ramer does not disclose wherein the first and second annular baffle includes a coating of an anti-reflective material. Kuhn discloses wherein a first and second annular baffle (28 and 30) includes a coating of an anti-reflective material (paragraph 0031, lines 13-18). It would have been obvious to one of ordinary skill in the art to provide a reflective coating such as disclosed in Kuhn to the device of Jackson for the purpose of further limiting stray light to the detector.
Response to Arguments
6.	Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Ramer does not disclose non-determination of an angular position of an object when all of the plurality of photosensitive devices in at least two of the plurality of detector segments do not receive radiation from the object, the examiner disagrees. Ramer points out in col. 6, 
In response to applicant’s arguments that Ramer does not disclose a reflecting surface disposed physically in front of the photosensitive detector array and between a light ray emanating object and the photosensitive detector array, the examiner disagrees. According to the optical functioning of the device, the optical path has the reflecting surface (22) located between the object (PI) and the photosensitive array (41a-41d). Friedenthal (although not relied upon in this action) shows in Fig. 1 the position of the reflector between the source and the detector along the optical path.
In response to applicant’s arguments that Ramer does not disclose abutting edges of adjacent reflecting segments configured to form a contiguous transition between adjacent segments, the examiner disagrees. The abutting edges of adjacent reflecting segments are illustrated in Fig. 2D.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Skurnik (Publication No. U.S. 20140284462 A1) discloses an optical gesture sensor having a light modifying structure.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN WYATT/           Examiner, Art Unit 2878  




/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878